FILED
OPINION ON REHEARING                                                 Nov 05 2020, 8:53 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                       Mark K. Leeman
Attorney General of Indiana                               Leeman Law Office
                                                          Logansport, Indiana
Ellen H. Meilaender
Supervising Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                         November 5, 2020
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          20A-CR-227
        v.                                                Interlocutory Appeal from the Cass
                                                          Circuit Court
Axel Domingo Diego,                                       The Honorable Stephen Roger
Appellee-Defendant.                                       Kitts, II, Judge
                                                          The Honorable Leo T. Burns,
                                                          Senior Judge
                                                          Trial Court Cause No.
                                                          09C01-1806-FA-1



Bailey, Judge.




Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020              Page 1 of 11
                                           Case Summary
[1]   The State seeks rehearing of our decision in State v. Domingo Diego, 150 N.E.3d

      715 (Ind. Ct. App. 2020). In that opinion, we affirmed the trial court’s order

      granting Axel Domingo Diego’s (“Domingo Diego”) motion to suppress his

      statement to the police because the statement was obtained during custodial

      interrogation without Miranda warnings. 150 N.E.3d at 721. In the course of

      so holding, we stated in a footnote:


              The State may appeal the grant of a motion to suppress evidence
              in a criminal case “if the ultimate effect of the order is to preclude
              further prosecution of one (1) or more counts of an information
              or indictment.” I.C. § 35-38-4-2(5). Although the State has not
              alleged that it cannot further prosecute Domingo Diego without
              his statement to police, it apparently made that determination,
              and “it is not within our purview to second-guess” it. State v.
              Wroe, 16 N.E.3d 462, 465 (Ind. Ct. App. 2014), trans. denied.


      Id. at 719 n.12.


[2]   The only issue the State raises in its request for rehearing is whether we

      incorrectly presumed that it brought this appeal of the order suppressing

      Domingo Diego’s statement pursuant to subsection 5 of Indiana Code Section

      35-38-4-2 rather than subsection 6, which allows discretionary interlocutory

      appeals.


[3]   We grant the motion for rehearing in order to clarify the basis for the State’s

      appeal, we affirm our initial opinion in all other respects, and we remand to the

      trial court for any further proceedings in conformity with this opinion.

      Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 2 of 11
                             Facts and Procedural History
[4]   The trial court granted the State’s request to certify for appeal its order granting

      the motion to suppress. In that request and in its Notice of Appeal and motion

      seeking this Court’s acceptance of its interlocutory appeal, the State did not

      specify any statutory basis for the appeal; rather, the State asserted that it

      appealed “from an interlocutory order, accepted by discretion pursuant to

      Appellate Rule 14(B)(3).”


[5]   In support of its motion seeking this court’s permission to appeal, the State

      maintained that its interlocutory appeal “should be granted in this case because

      the order involves a substantial question of law, the early determination of

      which will promote a more orderly disposition of the case; the State will suffer

      substantial injury if the order is erroneous; and because the State’s remedy by

      appeal is indisputably inadequate.” Motion for Interlocutory Appeal at 2. The

      State asserted that there are “critical factual differences between this case and

      the case of State v. Ruiz, 123 N.E.3d 675 (Ind. 2019), … rendering the trial

      court’s reliance on Ruiz incorrect,” but it did not specify any such factual

      differences. Id. at 3. The State also asserted that a defendant’s incriminating

      statements are “particularly important in the context of a child molestation

      case, where the charges rest primarily on the testimony of a child witness with

      little other corroborating evidence available.” Id. And the State asserted that

      an appeal following an acquittal would be inadequate because “the doctrine of

      double jeopardy will prevent the State from being able to re-try [the defendant]

      even if the appellate courts hold that the evidence was wrongly excluded.” Id.

      Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 3 of 11
[6]   In its petition for rehearing, the State now asserts that it brings this appeal as an

      interlocutory appeal under subsection 6 of Indiana Code Section 35-48-4-2,

      rather than under subsection 5 as we presumed in footnote 12 of our initial

      opinion. The State asserts that the suppression of the defendant’s statement

      “does not constitute a judicial admission that the State cannot prosecute further

      without the suppressed statement, and this Court’s opinion affirming the

      suppression order does not prevent the State from moving forward with its

      prosecution when jurisdiction reverts back to the trial court.” Pet. for Reh’g. at

      7-8.



                                 Discussion and Decision
[7]   It is well-settled that the State may only appeal in a criminal case when the

      legislature has granted it specific statutory authority to do so. E.g., State v.

      Brunner, 947 N.E.2d 411 (Ind. 2011) (“Indiana has a strict historic precedent

      that criminal appeals by the State are statutorily defined.”). The legislature has

      expressly enumerated the criminal appeals the State may take in Indiana Code

      Section 35-38-4-2. Id. Subsection 5 of that statute provides that the State may

      appeal “[f]rom an order granting a motion to suppress evidence, if the ultimate

      effect of the order is to preclude further prosecution of one (1) or more counts of

      an information or indictment.” Ind. Code § 35-38-4-2. Subsection 6 of the

      statute authorizes the State to appeal


              (6) [f]rom any interlocutory order if the trial court certifies and
              the court on appeal or a judge thereof finds on petition that:


      Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 4 of 11
                       (A) the appellant will suffer substantial expense, damage,
                       or injury if the order is erroneous and the determination
                       thereof is withheld until after judgment;


                       (B) the order involves a substantial question of law, the
                       early determination of which will promote a more orderly
                       disposition of the case; or


                       (C) the remedy by appeal after judgment is otherwise
                       inadequate.


      Id.


[8]   Unless the State asserts otherwise, we presume it appeals an order granting a

      motion to suppress because the ultimate effect of the order is to preclude further

      prosecution, per subsection 5 of Indiana Code Section 35-38-4-2. See State v.

      Aynes, 715 N.E.2d 945, 948 (Ind. Ct. App. 1999) (“[B]y initiating an appeal

      from a motion to suppress evidence, the State necessarily represents to the trial

      and appellate courts that it cannot prosecute the defendant without the

      suppressed evidence.”). Since the State did not state a statutory basis for its

      appeal in this case, we correctly presumed in our initial decision that the State

      appealed pursuant to subsection 5. Id.


[9]   If the State intended to appeal the suppression order under subsection 6, it was

      required to clearly state as much in its Notice of Appeal. Its failure to do so

      made its Notice of Appeal deficient. The State cites State v. Peters, 637 N.E.2d

      145, 147 (Ind. Ct. App. 1994), in which we allowed the State to proceed with a

      discretionary interlocutory appeal when it cited in support only the appellate

      Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 5 of 11
       rule and not the statute. However, Peters did not involve an appeal of a

       suppression order to which more than one subsection of the statute could be

       applicable. Where more than one subsection of the statute authorizing appeal

       may be applicable, the Notice of Appeal must state the specific subsection

       under which the State appeals.


[10]   The State’s Notice of Appeal also is deficient under Indiana Appellate Rule

       14(B)—and subsection 6 of the statute, which tracks the language of Rule

       14(B)—regarding discretionary appeals. When seeking permission to bring

       such an appeal,


               [i]t is not enough to merely parrot the language of the rule;
               rather, the motion should set forth in express terms one or two
               important questions of law and explain in detail why resolving
               these limited questions on appeal now could resolve the entire
               case. This is so because discretionary interlocutory appeals are
               narrow exceptions to the final judgment rule…. “The obvious
               purpose of the final judgment rule and the strict limitation of
               interlocutory appeals is to prevent the needless and costly delay
               in the trial of lawsuits which would result from limitless
               intermediate appeals.” [Thompson v. Thompson, 259 Ind. 266, 269,
               286 N.E.2d 657, 659 (1972).] … For this reason, neither the trial
               courts nor the appellate courts are inclined to grant discretionary
               interlocutory appeals because of the concern of piecemeal
               litigation. Thus the potential appeal must be a way to resolve all
               or most of a pending litigation.


       24 George T. Patton, Jr., Indiana Practice, Appellate Procedure § 5.7 (3d ed.

       2019); see also, e.g., Rausch v. Finney, 829 N.E.2d 985, 986 (Ind. Ct. App. 2005)

       (denying request for discretionary interlocutory appeal where “the information


       Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 6 of 11
       provided to the court by the parties does not make the showing required for

       discretionary interlocutory review under Appellate Rule 14(B)”), trans. denied.


[11]   Here, the State did not state in express terms a “substantial question of law.”

       Ind. Appellate Rule 14(B). It asserted that there are “critical factual differences

       between this case and the case of State v. Ruiz, 123 N.E.3d 675 (Ind. 2019), …

       rendering the trial court’s reliance on Ruiz incorrect,” Motion for Interlocutory

       Appeal at 3, but it did not specify any such factual difference, and it did not

       explain in any detail why resolving that issue would “promote a more orderly

       disposition of the case,” Ind. Appellate Rule 14(B). While the State contended

       that a remedy by appeal of a final judgment of acquittal would be inadequate

       because, even if the State was successful on that appeal, the doctrine of double

       jeopardy would bar it from retrying Domingo Diego, that is true of any appeal

       of an acquittal. See Beattie v. State, 924 N.E.2d 643, 648 (Ind. 2010) (“Once a

       jury acquits a defendant on a criminal charge, the State’s right to appeal is

       limited to questions of law, and even if successful in such an appeal, the State is

       barred from retrying the defendant on the charge.”). The State also stated that

       the excluded incriminating statement was “powerful” and “important” in the

       context of a child molestation case to corroborate a child witness, but, again,

       that is true in any child molestation case. The State cited no reason why the

       excluded evidenced was uniquely important in this particular criminal case.


[12]   Since the State’s Notice of Appeal was deficient because it failed to cite a

       specific statutory basis for its appeal and failed to make the required showing

       for a discretionary interlocutory appeal under Ind. Appellate Rule 14(B) and

       Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 7 of 11
       Indiana Code Section 35-38-4-2(6), the motions panel arguably erred when it

       granted the motion for interlocutory appeal. However, while “[i]t is well-

       established that we may reconsider a ruling by our motions panel,” we are

       reluctant to overrule the motions panel except in rare circumstances. Wise v.

       State, 997 N.E.2d 411, 413 (Ind. Ct. App. 2013); see also Estate of Mayer v. Lax,

       Inc., 998 N.E.2d 238, 245 (Ind.Ct.App.2013), trans. denied. We decline to do so

       here. However, we admonish the State in future criminal appeals to state the

       specific statutory basis for its appeal, including statutory subsections if

       applicable, and provide a detailed explanation of what makes the particular case

       at issue appropriate for a discretionary appeal, including any relevant facts.


[13]   We grant the motion for rehearing in order to clarify that the State’s appeal is a

       discretionary interlocutory appeal brought pursuant to subsection 6 of Indiana

       Code Section 35-38-4-2. We affirm our initial opinion in all other respects, and

       we remand to the trial court for further proceedings in conformity with this

       opinion.


       Baker, Sr. J., concurs.

       Vaidik, J., concurs in result with separate opinion.




       Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 8 of 11
                                                   IN THE
           COURT OF APPEALS OF INDIANA

       State of Indiana,                                         Court of Appeals Case No.
                                                                 20A-CR-227
       Appellant-Plaintiff,

               v.

       Axel Domingo Diego,
       Appellee-Defendant.




       Vaidik, Judge, concurring in result.


[14]   I concur in the majority’s decision to grant rehearing and remand for trial. I

       write separately to address Domingo Diego’s argument that the State should

       not be allowed to appeal a suppression order under Indiana Code section 35-38-

       4-2(6). We have never explicitly addressed this issue, but the language of

       subsection (6) is clear: the State may appeal “any interlocutory order”—

       including a suppression order—if it can satisfy the requirements of Indiana

       Appellate Rule 14(B) (which are incorporated in subsection (6)). It does not say

       “any interlocutory order other than a suppression order.” Therefore, if the State

       can satisfy the requirements of Appellate Rule 14(B), it can appeal a




       Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020      Page 9 of 11
       suppression order under subsection (6). The State properly followed this

       procedure here.1


[15]   Domingo Diego argues “all orders appealable under Subsection (5) would

       necessarily qualify for appeal under Subsection (6)” and therefore allowing the

       State to appeal suppression orders under subsection (6) would render subsection

       (5) “meaningless.” Appellee’s Opp. to Reh’g p. 7. There are two problems with

       this argument. First, subsection (5) gives the State an absolute right to appeal if

       it is willing to make a judicial admission that the suppression order precludes

       further prosecution. Subsection (6), on the other hand, only allows the State to

       appeal if it gets permission from both the trial court and the appellate court.

       Either court could deny that permission. As such, no suppression order would

       “necessarily qualify for appeal” under subsection (6). Only subsection (5)

       guarantees the State an appeal, so the provision retains independent

       significance.


[16]   Second, Domingo Diego seems to assume that the State could use the

       subsection (6) procedure to avoid making a judicial admission that a

       suppression order precludes further prosecution. That is, Domingo Diego

       apparently believes that if the State represents in a motion under subsection (6)




       1
        It is true that the State did not cite subsection (6) in either its motion to the trial court or its motion to this
       Court. However, both motions discussed the grounds for appeal set forth in subsection (6) and Appellate
       Rule 14(B). Moreover, the fact that the State requested permission to appeal at all was a clear indication it
       was proceeding under subsection (6), not subsection (5), since the State does not need court approval to
       appeal under subsection (5). That said, when the State decides to proceed under subsection (6), the better
       practice is to expressly invoke that provision in its motions to the trial court and the appellate court.

       Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020                        Page 10 of 11
       that the suppression order precludes further prosecution, that representation

       would not be a binding judicial admission, as it would be in an appeal under

       subsection (5). That belief is mistaken. Whether made in an appeal under

       subsection (5) or in a motion under subsection (6), a representation by the State

       that a suppression order precludes further prosecution would constitute a

       judicial admission. To be clear, I highly doubt the State will make such a

       representation in motions under subsection (6), given its right to appeal under

       subsection (5). But if the State does so, gets permission to appeal, and then loses

       the appeal, it will be bound by that representation, and the charges at issue will

       have to be dismissed, just as when it loses an appeal under subsection (5).


[17]   For these reasons, I concur in the result reached by the majority.




       Court of Appeals of Indiana | Opinion on Rehearing 20A-CR-227 | November 5, 2020   Page 11 of 11